DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 28 claims and claims 1-28 are pending.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the means is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for determining whether intra block copy mode is enabled”, “means for determining whether the first CU is a skip mode”, “means for determining whether the first CU is encoded using one of an intra mode or a palette mode”, “means for determining whether the first CU is encoded using the palette mode”, “means for decoding the first CU based on the determination”, “means for determining whether intra block copy mode is enabled for a second CU”, “means for determining whether the second CU is a skip mode”  “means for not parsing a bin indicative of whether the second CU is encoded using intra block copy mode” and “means for decoding the second CU using inter mode” in claim(s) 28.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means for determining” is not depicted in any drawings but in Page 56, Paragraphs [0206]-[0207] of the original disclosure, it is stated that one or more means comprise one or more processors implemented in circuitry; “means for decoding” is not depicted in any 56, Paragraphs [0206]-[0207] of the original disclosure, it is stated that one or more means comprise one or more processors implemented in circuitry; “means for not parsing” is not depicted in any drawings but in Page 56, Paragraphs [0206]-[0207] of the original disclosure, it is stated that one or more means comprise one or more processors implemented in circuitry. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-28 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (WO 2021/018167 A1) (See attached document).


Regarding claim 1, Liu et al. disclose a method of decoding video data (P11, [0093]), the method comprising: 
determining whether intra block copy mode is enabled for a first coding unit (CU) (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a first CU); 
based on intra block copy mode not being enabled for the first CU, determining whether the first CU is a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or not. Since MODE_INTER is selected when skip=0 is FALSE (0), which means the first CU is a skip mode); 
based on the first CU not being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTRA is selected when skip=0 is TRUE (1), which means the first ), determining whether the first CU is encoded using one of an intra mode or a palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the first CU); 
based on the first CU being encoded using one of the intra mode or the palette mode, determining whether the first CU is encoded using the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows whether MODE_INTRA = 1, meaning whether the Palette mode (11) is selected for the first CU); 
decoding the first CU based on the determination of whether the first CU is encoded using the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows the binarization of the Palette mode as 11 which is used to decode the first CU); 
determining whether intra block copy mode is enabled for a second CU (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a second CU); 
based on intra block copy mode not being enabled for the second CU, determining whether the second CU is a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or not. Since MODE_INTER is selected when skip=0 is FALSE (0), which means the second CU is a skip mode); and 
based on the second CU being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTER is selected when skip=0 is FALSE (0), which means the second CU is a skip mode), not parsing a bin indicative of whether the second CU is encoded using intra block copy mode (P41, Case: h.ii. is represented in Fig. 10, where it shows not selecting the IBC mode (01) for the second CU when MODE_INTER = 0) and decoding the second CU using inter mode (P41, Case: h.ii. is represented in Fig. 10, where it shows selecting the inter (00) mode when MODE_INTER = 0).  

Regarding claim 2, Liu et al. disclose the method of claim 1, wherein determining whether the first CU is encoded using one of the intra mode or the palette mode comprises determining a value of a syntax element indicative of the intra mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the first CU, wherein the binarization of the Intra mode of 10 is the syntax element as shown in [00354] where the CU syntax is shown in section 7.3.7.5 in P64-65).  

Regarding claim 3, Liu et al. disclose the method of claim 2, wherein the syntax element is pred_mode_flag (P65; Section 7.3.7.5, CU syntax shows an element pred_mode_flag).  

Regarding claim 4, Liu et al. disclose the method of claim 1, wherein determining whether the first CU is encoded using palette mode comprises determining a value of a syntax element indicative of the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the first CU, wherein the binarization of the Palette mode of 11 is the syntax element as shown in [00354] where the CU syntax is shown in section 7.3.7.5 in P64-65).  

5, Liu et al. disclose the method of claim 4, wherein the syntax element is pred_mode_plt_flag (P65; Section 7.3.7.5, CU syntax shows an element pred_mode_plt_flag).  

Regarding claim 6, Liu et al. disclose the method of claim 4, wherein the value of the syntax element is 1 and the first CU is decoded using the palette mode (P58, Last two lines; CU syntax shows an element pred_mode_plt_flag being equal to 1 specifies that the current coding unit is coded in the palette mode).  

Regarding claim 7, Liu et al. disclose the method of claim 4, wherein the value of the syntax element is 0 and the first CU is decoded using the intra mode (P58, Last two lines; CU syntax shows an element pred_mode_plt_flag being equal to 0 specifies that the current coding unit is NOT coded in the palette mode, however, as per Fig. 10 it is coded in Intra (10) mode).  

Regarding claim 8, Liu et al. disclose the method of claim 1, further comprising: 
determining whether intra block copy mode is enabled for a third CU (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a third CU); 
based on intra block copy mode not being enabled for the third CU, determining whether the third CU is a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or not. Since MODE_INTER is selected when skip=0 is FALSE (0), which means the third CU is a skip mode); 
based on the third CU not being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTRA is selected when skip=0 is TRUE (1), which means the third CU is not skip mode), determining whether the third CU is encoded using one of an intra mode or a palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the third CU); and 
based on the third CU not being encoded using one of an intra mode or a palette mode, decoding the third CU using the inter mode (P41, Case: h.ii. is represented in Fig. 10, where it shows selecting the Inter (00) mode when MODE_INTER = 0, when neither intra nor palette modes is selected).  

Regarding claim 9, Liu et al. disclose the method of claim 1, wherein determining whether the first CU is encoded using one of the intra mode or the palette mode comprises: 
determining a context index (Fig. 5 shows different indexes for palette mode coding, e.g., run length, escape, copy above, index mode, etc. These are the context indexes for palette mode); 
determining a context based on the context index (P63, Table 9-10 shows the assignment of ctxInc to syntax elements with context coded bins; Fig. 41, reference numeral 4110 discloses context coded bins for palette mode coding); and 
determining a value for a syntax element based on the context (P41, Case: h.ii. is represented in Fig. 10, where it shows the context based on the skip value and the MODE_INTRA value, which represents the syntax elements under specific context, e.g., for skip=0 is TRUE (1) and MODE_INTRA = 1), 
wherein the value for the syntax element is indicative of whether the first CU is encoded using one of the intra mode or the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows the context based on the skip value and the MODE_INTRA value, which represents the syntax elements under specific context, e.g., for skip=0 is TRUE (1) and MODE_INTRA = 1. Based on these specific context the binarization or syntax element of the palette mode is determined to be 11).  

Regarding claim 10, Liu et al. disclose a device for decoding video data (P11, [0093]), the device comprising: 
a memory for storing the video data (Fig. 6, reference numeral 604); and 
one or more processors implemented in circuitry and communicatively coupled to the memory (Fig. 6, reference numeral 602), the one or more processors being configured to: 
determine whether intra block copy mode is enabled for a first coding unit (CU) (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a first CU); 
based on intra block copy mode not being enabled for the first CU, determine whether the first C is a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or not. Since MODE_INTER is selected when skip=0 is FALSE (0), which means the first CU is a skip mode); 
based on the first CU not being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTRA is selected when skip=0 is TRUE (1), which means the first CU is not skip mode), determine whether the first CU is encoded using one of an intra mode or a palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the first CU); 
based on the first CU being encoded using one of the intra mode or the palette mode, determine whether the first CU is encoded using the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows whether MODE_INTRA = 1, meaning whether the Palette mode (11) is selected for the first CU); 
decode the first CU based on the determination of whether the first CU is encoded using the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows the binarization of the Palette mode as 11 which is used to decode the first CU); 
determine whether intra block copy mode is enabled for a second CU (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a second CU); 
based on intra block copy mode not being enabled for the second CU, determine whether the second CU is a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or not. Since MODE_INTER is selected when skip=0 is FALSE (0), which means the second CU is a skip mode); and 
based on the second CU being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTER is selected when skip=0 is FALSE (0), which means the second CU is a skip mode), not parse a bin indicative of whether the second CU is encoded using intra block copy mode and decode the second CU using inter mode (P41, Case: h.ii. is represented in Fig. 10, where it shows not selecting the IBC mode MODE_INTER = 0) and decoding the second CU using inter mode (P41, Case: h.ii. is represented in Fig. 10, where it shows selecting the inter (00) mode when MODE_INTER = 0).  

Regarding claim 11, Liu et al. disclose the device of claim 10, wherein the one or more processors are configured to determine whether the first CU is encoded using one of the intra mode or the palette mode by determining the value a syntax element indicative of the intra mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the first CU, wherein the binarization of the Intra mode of 10 is the syntax element as shown in [00354] where the CU syntax is shown in section 7.3.7.5 in P64-65).  

Regarding claim 12, Liu et al. disclose the device of claim 11, wherein the syntax element is pred_mode_flag (P65; Section 7.3.7.5, CU syntax shows an element pred_mode_flag).  

Regarding claim 13, Liu et al. disclose the device of claim 10, wherein the one or more processors are configured to determine whether the first CU is encoded using palette mode by determining a value of a syntax element indicative of the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the first CU, wherein the binarization of the Palette mode of 11 is the syntax element as shown in [00354] where the CU syntax is shown in section 7.3.7.5 in P64-65).  

Regarding claim 14, Liu et al. disclose the device of claim 13, wherein the syntax element is pred_mode_plt_flag (P65; Section 7.3.7.5, CU syntax shows an element pred_mode_plt_flag).  

Regarding claim 15, Liu et al. disclose the device of claim 14, wherein the value of the syntax element is 1 and the first CU is decoded using the palette mode (P58, Last two lines; CU syntax shows an element pred_mode_plt_flag being equal to 1 specifies that the current coding unit is coded in the palette mode).  

Regarding claim 16, Liu et al. disclose the device of claim 14, wherein the value of the syntax element is 0 and the first CU is decoded using the intra mode (P58, Last two lines; CU syntax shows an element pred_mode_plt_flag being equal to 0 specifies that the current coding unit is NOT coded in the palette mode, however, as per Fig. 10 it is coded in Intra (10) mode).  

Regarding claim 17, Liu et al. disclose the device of claim 10, wherein the one or more processors are further configured to: 
determine whether intra block copy mode is enabled for a third CU (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a third CU); 
based on intra block copy mode not being enabled for the third CU, determine whether the third CU is a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or MODE_INTER is selected when skip=0 is FALSE (0), which means the third CU is a skip mode); 
based on the third CU not being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTRA is selected when skip=0 is TRUE (1), which means the third CU is not skip mode), determine whether the third CU is encoded using one of an intra mode or a palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the third CU); and 
based on the third CU not being encoded using one of an intra mode or a palette mode, decode the third CU using the inter mode (P41, Case: h.ii. is represented in Fig. 10, where it shows selecting the Inter (00) mode when MODE_INTER = 0, when neither intra nor palette modes is selected).  

Regarding claim 18, Liu et al. disclose the device of claim 10, wherein the one or more processors are configured to determine whether the first CU is encoded using one of the intra mode or the palette mode by: 
determining a context index (Fig. 5 shows different indexes for palette mode coding, e.g., run length, escape, copy above, index mode, etc. These are the context indexes for palette mode); 
determining a context based on the context index (P63, Table 9-10 shows the assignment of ctxInc to syntax elements with context coded bins; Fig. 41, reference numeral 4110 discloses context coded bins for palette mode coding); and 
determining a value for a syntax element based on the context (P41, Case: h.ii. is represented in Fig. 10, where it shows the context based on the skip value and the MODE_INTRA value, which represents the syntax elements under specific context, e.g., for skip=0 is TRUE (1) and MODE_INTRA = 1), 
wherein the value for the syntax element is indicative of whether the first CU is encoded using one of the intra mode or the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows the context based on the skip value and the MODE_INTRA value, which represents the syntax elements under specific context, e.g., for skip=0 is TRUE (1) and MODE_INTRA = 1. Based on these specific context the binarization or syntax element of the palette mode is determined to be 11).  

Regarding claim 19, Liu et al. disclose a non-transitory computer-readable storage medium having stored thereon instructions that, when executed (P8, [0041]; P116, [00536]), cause one or more processors to: 
determine whether intra block copy mode is enabled for a first coding unit (CU) (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a first CU); 
based on intra block copy mode not being enabled for the first CU, determine whether the first CU is a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or not. Since MODE_INTER is selected when skip=0 is FALSE (0), which means the first CU is a skip mode); 
based on the first CU not being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTRA is selected when skip=0 is TRUE (1), which means the first CU is not skip mode), determine whether the first CU is encoded using one of an intra mode or a palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the first CU); 
based on the first CU being encoded using one of the intra mode or the palette mode, determine whether the first CU is encoded using the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows whether MODE_INTRA = 1, meaning whether the Palette mode (11) is selected for the first CU); 
decode the first CU based on the determination of whether the first CU is encoded using the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows the binarization of the Palette mode as 11 which is used to decode the first CU); 
determine whether intra block copy mode is enabled for a second CU (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a second CU); 
based on intra block copy mode not being enabled for the second CU, determine whether the second CU is a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or not. Since MODE_INTER is selected when skip=0 is FALSE (0), which means the second CU is a skip mode); and 
based on the second CU being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTER is selected when skip=0 is FALSE (0), which means the second CU is a skip mode), not parse a bin indicative of whether the second CU is encoded using intra block copy mode (P41, Case: h.ii. is represented in Fig. 10, where it shows not selecting the IBC mode (01) for the second CU when MODE_INTER = 0) and decode the second CU using inter mode (P41, Case: h.ii. is represented in Fig. 10, where it shows selecting the inter (00) mode when MODE_INTER = 0).  

Regarding claim 20, Liu et al. disclose the non-transitory computer-readable storage medium of claim 19, wherein the instructions cause the one or more processors to determine whether the first CU is encoded using one of the intra mode or the palette mode by determining a value of a syntax element indicative of the intra mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the first CU, wherein the binarization of the Intra mode of 10 is the syntax element as shown in [00354] where the CU syntax is shown in section 7.3.7.5 in P64-65).  

Regarding claim 21, Liu et al. disclose the non-transitory computer-readable storage medium of claim 20, wherein the syntax element is pred_mode_flag (P65; Section 7.3.7.5, CU syntax shows an element pred_mode_flag).  

Regarding claim 22, Liu et al. disclose the non-transitory computer-readable storage medium of claim 19, wherein the instructions cause the one or more processors to determine whether the first CU is encoded using palette mode by determining a value of a syntax element indicative of the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the first CU, wherein the binarization of the Palette mode of 11 is the syntax element as shown in [00354] where the CU syntax is shown in section 7.3.7.5 in P64-65).  

23, Liu et al. disclose the non-transitory computer-readable storage medium of claim 22, wherein the syntax element is pred_mode_plt_flag (P65; Section 7.3.7.5, CU syntax shows an element pred_mode_plt_flag).  

Regarding claim 24, Liu et al. disclose the non-transitory computer-readable storage medium of claim 22, wherein the value of the syntax element is 1 and the first CU is decoded using the palette mode (P58, Last two lines; CU syntax shows an element pred_mode_plt_flag being equal to 1 specifies that the current coding unit is coded in the palette mode).  

Regarding claim 25, Liu et al. disclose the non-transitory computer-readable storage medium of claim 22, wherein the value of the syntax element is 0 and the first CU is decoded using the intra mode (P58, Last two lines; CU syntax shows an element pred_mode_plt_flag being equal to 0 specifies that the current coding unit is NOT coded in the palette mode, however, as per Fig. 10 it is coded in Intra (10) mode).  

Regarding claim 26, Liu et al. disclose the non-transitory computer-readable storage medium of claim 19, wherein the instructions further cause the one or more processors to: 
determine whether intra block copy mode is enabled for a third CU (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a third CU); 
based on intra block copy mode not being enabled for the third CU, determine whether the third CU is a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or MODE_INTER is selected when skip=0 is FALSE (0), which means the third CU is a skip mode); 
based on the third CU not being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTRA is selected when skip=0 is TRUE (1), which means the third CU is not skip mode), determine whether the third CU is encoded using one of an intra mode or a palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it checks whether Intra mode (10) or Palette mode (11) is selected for the third CU); and 
based on the third CU not being encoded using one of an intra mode or a palette mode, decode the third CU using the inter mode (P41, Case: h.ii. is represented in Fig. 10, where it shows selecting the Inter (00) mode when MODE_INTER = 0, when neither intra nor palette modes is selected).  

Regarding claim 27, Liu et al. disclose the non-transitory computer-readable storage medium of claim 19, wherein the instructions cause the one or more processors to determine whether the first CU is encoded using one of the intra mode or the palette mode by: 
determining a context index (Fig. 5 shows different indexes for palette mode coding, e.g., run length, escape, copy above, index mode, etc. These are the context indexes for palette mode); 
determining a context based on the context index (P63, Table 9-10 shows the assignment of ctxInc to syntax elements with context coded bins; Fig. 41, reference numeral 4110 discloses context coded bins for palette mode coding); and 
determining a value for a syntax element based on the context (P41, Case: h.ii. is represented in Fig. 10, where it shows the context based on the skip value and the MODE_INTRA value, which represents the syntax elements under specific context, e.g., for skip=0 is TRUE (1) and MODE_INTRA = 1), 
wherein the value for the syntax element is indicative of whether the first CU is encoded using one of the intra mode or the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows the context based on the skip value and the MODE_INTRA value, which represents the syntax elements under specific context, e.g., for skip=0 is TRUE (1) and MODE_INTRA = 1. Based on these specific context the binarization or syntax element of the palette mode is determined to be 11).  

Regarding claim 28, Liu et al. disclose a device for decoding video data (P11, [0093]), the device comprising ([0041]; It discloses the decoding device is implemented by a processor and memory configuration, where the processor functions as a means for decoding and determining the following functions): 
means for determining whether intra block copy mode is enabled for a first coding unit (CU) (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a first CU); 
means for determining whether the first CU is a skip mode CU based on intra block copy mode not being enabled for the first CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or not. Since MODE_INTER is selected when skip=0 is FALSE (0), which means the first CU is a skip mode); 
means for determining whether the first CU is encoded using one of an intra mode or a palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows under MODE_INTRA it 10) or Palette mode (11) is selected for the first CU) based on the first CU not being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTRA is selected when skip=0 is TRUE (1), which means the first CU is not skip mode); 
means for determining whether the first CU is encoded using the palette mode based on the first CU being encoded using one of the intra mode or the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows whether MODE_INTRA = 1, meaning whether the Palette mode (11) is selected for the first CU); 
means for decoding the first CU based on the determination of whether the first CU is encoded using the palette mode (P41, Case: h.ii. is represented in Fig. 10, where it shows the binarization of the Palette mode as 11 which is used to decode the first CU); 
means for determining whether intra block copy mode is enabled for a second CU (P41, Case: h.ii. is represented in Fig. 10, where in MODE_INTER it is checked whether IBC (Intra Block Copy) is enabled or not for a second CU); 
means for determining whether the second CU is a skip mode CU based on intra block copy mode not being enabled for the second CU (P41, Case: h.ii. is represented in Fig. 10, where it shows whether IBC is enabled or not under MODE_INTER in response to whether skip mode is on or not. Since MODE_INTER is selected when skip=0 is FALSE (0), which means the second CU is a skip mode); 
means for not parsing a bin indicative of whether the second CU is encoded using intra block copy mode (P41, Case: h.ii. is represented in Fig. 10, where it shows not selecting the IBC mode (01) for the second CU when MODE_INTER = 0) based on the second CU being a skip mode CU (P41, Case: h.ii. is represented in Fig. 10, where it shows MODE_INTER is selected when skip=0 is FALSE (0), which means the second CU is a skip mode); and 
means for decoding the second CU using inter mode (P41, Case: h.ii. is represented in Fig. 10, where it shows selecting the inter (00) mode when MODE_INTER = 0).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “QUANTIZATION PROCESS FOR PALETTE MODE” – Zhu et al., WO 2021/013120 A1.
2. “PALETTE MODE WITH INTRA BLOCK COPY PREDICTION” - Zhu et al., WO 2020/243295 A1.
3. “INDEPENDENT CODING OF PALETTE MODE USAGE INDICATION” - Zhu et al., WO 2020/169103 A1.
4. “SIGNALING IN TRANSFORM SKIP MODE” - Zhu et al., US PGPub 2022/0030280 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mainul Hasan/
Primary Examiner, Art Unit 2485